Exhibit 10.6

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan

Restricted Stock Agreement

Cover Sheet

Red Hat, Inc., a Delaware corporation, hereby grants as of the date below (the
“Grant Date”) to the person named below (the “Participant”) and the Participant
hereby accepts, the number of restricted shares (the “Restricted Stock”) listed
below of the Company’s common stock, $.0001 par value per share, with a vesting
start date (the “Vesting Start Date”) listed below, such grant to be on the
terms and conditions specified in the Red Hat, Inc. 2004 Long-Term Incentive
Plan and in the attached Exhibit A.

 

Participant Name:

 

            **

Grant Date:

 

            **

Vesting Start Date:

 

            **

Number of Shares of Restricted Stock:

 

            **

IN WITNESS WHEREOF, the Company and the Participant have caused this instrument
to be executed as of the Grant Date set forth above.

 

 

    RED HAT, INC. (Participant Signature)     1801 Varsity Drive     Raleigh,
North Carolina 27606

 

    By:  

 

(Street Address)     Name:       Title:  

 

      (City/State/Zip Code)      

PLEASE RETURN ONE SIGNED COVER SHEET

TO EMILY DEL TORO/ LEGAL DEPT.

CENTENNIAL CAMPUS

FAX NUMBER (919) 754-3715



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan

Restricted Stock Agreement

Terms and Conditions

1. Grant under Red Hat, Inc. 2004 Long-Term Incentive Plan. The Restricted Stock
is granted pursuant to and is subject to and governed by the Company’s 2004
Long-Term Incentive Plan (the “Plan”) and, unless the context otherwise
requires, terms used herein shall have the same meaning as in the Plan or shall
be defined as on the cover sheet attached hereto. Determinations made in
connection with the Restricted Stock pursuant to the Plan shall be governed by
the Plan as it exists on the Grant Date.

2. Vesting if Business Relationship Continues. All of the shares of Restricted
Stock initially shall be unvested shares. For so long as the Participant
maintains continuous service to the Company or its subsidiaries or affiliates as
an employee, officer, director or consultant (a “Business Relationship”)
throughout the period beginning on the Grant Date and ending on the vesting date
set forth below, the Restricted Stock shall become vested according to the
schedule set forth below, subject to Section 3 hereof:

 

Vesting Date

  

Number of Vested Shares

One year from the Vesting Start Date (the “Anniversary Date”)    25% of the
Restricted Stock On the last day of each subsequent three-month period following
the Anniversary Date    6.25% of the Restricted Stock

Until the Restricted Stock vests, as provided in this Section and in Section 3,
the Participant may not sell, assign, transfer, pledge, or otherwise dispose of
the Restricted Stock.

3. Termination of Business Relationship. If the Participant’s Business
Relationship is terminated for any reason, the shares of Restricted Stock that
were not vested on the date of such termination will be forfeited. The shares of
Restricted Stock that are forfeited will be cancelled and returned to the
Company. For purposes hereof, a Business Relationship shall not be considered as
having terminated during any leave of absence if such leave of absence has been
approved in writing by the Company; in the event of such leave of absence,
vesting of the Restricted Stock shall be suspended (and the period of the leave
of absence shall be added to

 

-1-



--------------------------------------------------------------------------------

all vesting dates) unless otherwise determined by the Company. The vesting of
the Restricted Stock shall not be affected by any change in the type of Business
Relationship the Participant has within or among the Company and its
Subsidiaries or Affiliates so long as the Participant continuously maintains a
Business Relationship.

4. Legend. Each certificate issued in respect of shares of Restricted Stock
under the Agreement shall be registered in the Participant’s name and deposited
by the Participant, together with a stock power endorsed in blank, with the
Company and shall bear the following (or a similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in an Agreement entered into between the registered owner and Red Hat, Inc.”

When the Restricted Stock vests, the Company shall redeliver to the Participant
(or the Participant’s legal representatives, beneficiaries or heirs) from the
shares of Restricted Stock deposited with it the number of shares which have
then vested. The Participant agrees that any resale of the shares of Restricted
Stock received upon vesting shall be made in compliance with the registration
requirements of the Securities Act of 1933 or an applicable exemption therefrom,
including without limitation the exemption provided by Rule 144 promulgated
thereunder (or any successor rule).

5. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of the Restricted Stock imposes any obligation on the
Company, its Subsidiaries or Affiliates to have a Business Relationship with the
Participant.

6. Rights as Stockholder. Except for the restrictions on transfer and vesting
provisions in this Agreement, the Participant shall have all of the rights of a
stockholder of the Company with respect to the Restricted Stock including but
not limited to the right to receive dividends paid on the Restricted Stock and
the right to vote the Restricted Stock.

7. Adjustments for Capital Changes. The Plan contains provisions covering the
treatment of restricted stock in a number of contingencies such as stock split
and mergers. Provisions in the Plan for such adjustments are hereby made
applicable hereunder and are incorporated herein by reference.

8. Change in Control. Provisions regarding a Change in Control are set forth on
Appendix A.

9. Withholding. No Restricted Stock will be redelivered pursuant to the vesting
thereof unless and until the Participant pays to the Company, or makes
satisfactory provision to the Company for payment of, any federal, state or
local withholding taxes required by law to be held in respect of this Restricted
Stock (the “Tax Amount”). The Participant hereby agrees that the Company may
withhold from the Participant’s wages or other remuneration the Tax Amount. At
the discretion of the Company, the Tax Amount may be withheld in cash from such
wages or from other remuneration, or in kind from the shares or other property
otherwise

 

-2-



--------------------------------------------------------------------------------

deliverable to the Participant on vesting of this Restricted Stock. The
Participant further agrees that, if the Company does not withhold an amount from
the Participant’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, the Participant agrees to indemnify the
Company in full for the amount underwithheld and to make reimbursement on
demand, in cash, for the amount underwithheld within thirty (30) days after the
vesting of the Restricted Stock that gives rise to the withholding obligation.
The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.

The Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement. The Participant understands
that it may be beneficial in many circumstances to elect to be taxed at the time
the Restricted Stock is granted rather than when and as the Restricted Stock
vests by filing an election under Section 83(b) of the Code with the I.R.S.
within 30 days from the date of grant.

10. Lock-up Agreement. The Participant agrees that in the event that the Company
effects an underwritten public offering of Shares registered under the
Securities Act, the Restricted Stock may not be sold, offered for sale or
otherwise disposed of, directly or indirectly, without the prior written consent
of the managing underwriter(s) of the offering, for such period of time after
the execution of an underwriting agreement in connection with such offering that
all of the Company’s then directors and executive officers agree to be similarly
bound.

11. Provision of Documentation to Participant. By executing this Agreement the
Participant acknowledges receipt of a copy of this Agreement (including the
cover sheet) and a copy of the Plan.

12. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth on the cover sheet or
at the most recent address shown on the records of the Company, and if to the
Company, to the Company’s principal office, attention of the Corporate
Secretary.

(b) Payment of Par Value. Participant shall pay $.0001 par value per share, in
cash or other method acceptable to the Company, for each share of Restricted
Stock subject to this Agreement.

(c) Entire Agreement; Modification. This Agreement (including the cover sheet)
and the Plan constitutes the entire agreement between the parties relative to
the subject matter hereof, and supersedes all proposals, written or oral, and
all other communications between the parties relating to the subject matter of
this Agreement. This Agreement may be modified, amended or rescinded only by a
written agreement executed by both parties, except that if the Committee
determines that the award terms could result in adverse tax consequences

 

-3-



--------------------------------------------------------------------------------

to the Participant, the Committee may amend this Agreement without the consent
of the Participant in order to minimize or eliminate such tax treatment.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.

(f) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Delaware, without giving effect to the
principles of the conflicts of laws thereof.

 

-4-



--------------------------------------------------------------------------------

APPENDIX A

Notwithstanding anything contained herein to the contrary, if (i) this grant of
Restricted Stock is continued, assumed, converted or substituted for immediately
following the Change in Control and (ii) within one year after a Change in
Control the Participant’s Business Relationship is terminated by the Company or
its successor without Good Cause or by the Participant for Good Reason, all of
the Restricted Stock shall be vested. Furthermore and notwithstanding anything
contained herein to the contrary, if this grant of Restricted Stock is not
continued, assumed, converted or substituted for immediately following the
Change in Control, all of the Restricted Stock shall be treated as vested
immediately prior to the Change in Control. This grant of Restricted Stock shall
be considered to be continued, assumed, converted or substituted for:

 

  (A) if there is no change in the number of outstanding Shares and the Change
in Control does not result from the consummation of a merger, consolidation,
statutory share exchange, reorganization or similar form of corporate
transaction, there are no changes to the terms and conditions of this grant that
materially and adversely affect this grant; or

 

  (B) if there is a change in the number of outstanding Shares and/or the Change
in Control does result from the consummation of a merger, consolidation,
statutory share exchange, reorganization or similar form of corporate
transaction:

 

  (1) the number of shares of Restricted Stock is adjusted (x) if the Shares are
exchanged solely for the common stock of the Parent Corporation or, if there is
no Parent Corporation, the Surviving Corporation (as such terms are defined in
Appendix A) in a manner which is not materially less favorable than the
adjustments made in such transaction to the other outstanding Shares, or
(y) otherwise, based on the ratio on the day immediately prior to the date of
the Change in Control of the fair market value of one share of common stock of
the Parent Corporation or, if there is no Parent Corporation, the Surviving
Corporation, to the Fair Market Value of one Share,

 

  (2) if applicable, the shares of Restricted Stock are converted into the
common stock of the Parent Corporation or, if there is no Parent Corporation,
the Surviving Corporation (as such terms are defined below) and

 

  (3) there are no other changes to the terms and conditions of this grant that
materially and adversely affect this grant.



--------------------------------------------------------------------------------

For purposes of this Agreement:

“Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph

(iii), or (E) by any person of Voting Securities from the Company, if a majority
of the Incumbent Board approves in advance the acquisition of beneficial
ownership of 35% or more of Company Voting Securities by such person; (iii) the
consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 40% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least half of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);



--------------------------------------------------------------------------------

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

(v) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

“Good Cause” means conduct involving one or more of the following:

(i) the conviction of Participant, or plea of nolo contendere by the Participant
to, a felony or misdemeanor involving moral turpitude;

(ii) the indictment of the Participant for a felony or misdemeanor involving
moral turpitude under the federal securities laws;

(iii) the willful misconduct or gross negligence by Participant resulting in
material harm to the Company;

(iv) fraud, embezzlement, theft or dishonesty by Participant against the Company
or any subsidiary, or willful violation by Participant of a policy or procedure
of the Company, resulting in any case in material harm to the Company; or

(v) the Participant’s material breach of any term of any agreement with the
Company, including, without limitation, any violation of confidentiality and/or
non-competition agreements.

“Good Reason” means:

(i) a reduction by the Company or its successor of more than 10% in
Participant’s rate of annual base salary as in effect immediately prior to such
Change in Control;

(ii) a reduction by the Company or its successor of more than 10% of the
Participant’s individual annual target or bonus opportunity, except under
circumstances where the Company or its successor implement changes to the bonus
structure of similarly situated employees, including but not limited to changes
to the bonus structure designed to integrate the Company’s personnel with other
personnel of the Surviving Corporation;



--------------------------------------------------------------------------------

(iii) a significant and substantial reduction by the Company or its successor of
the Participant’s responsibilities and authority, as compared with the
Participant’s responsibilities and authority in effect immediately prior to the
Change in Control; or

(iv) any requirement of the Company that Participant be based anywhere more than
fifty (50) miles from Participant’s primary office location at the time of the
Change in Control.